DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 02/25/2022.
Status of the claims 
Claims 1, 7, 22, 28-30 have been amended.
Claims 1-30 remain in the application.
Examiner’s Remarks and Response to Arguments

Pending independent claim 1 is amended as follow:

    PNG
    media_image1.png
    278
    794
    media_image1.png
    Greyscale

Regarding independent claims 1, 22, 29 and 30, while Applicant argues extensively (see Remark pages 2-5) that Rao and Khoryaev-alone or in any combination-do not teach "receiving... a sidelink channel congestion indicator," and "communicating with the second UE. 
The Examiner respectfully disagrees; all things considered, the additional limitation “received from the second UE” does not further limit/add to the claim. The Examiner submits that Khoryaev discloses sidelink communication; for instance, V2V and some other types of V2X communication between the subscriber devices where congestion indicator is reported [0083], [0089]-[0090]: congestion indicators reported via sidelink channels. Khoryaev discloses the UE which reports the congestion indicators via sidelink channels. Furthermore, the following paragraphs [0096], [0097] and [0138] add that: congestion indicators over the sidelink radio interface to control congestion and/or collisions on V2X spectrum resources.
While claims 7 and 29 recite similar limitations, claims 22 and 30 recite “transmitted to the second UE”. The Examiner submits that the additional language is inherent to the limitations.

With regards to dependent claim 2, applicant argues that there is contradiction in the rejection. The Examiner respectfully disagrees.
The claim requires and rejected as shown for: 
communicating with the second UE via the sidelink channel in accordance with the sidelink operation parameter that is one or more of a retransmission number parameter, a feedback distance parameter, a distance parameter
These limitations are met explicitly as shown below; there is no contraction because Applicant did not construe “sidelink channel congestion indicator” as any of the recited parameters in this claim.
communicating with the second UE via the sidelink channel in accordance with the sidelink operation parameter that is one or more of a retransmission number parameter, a feedback distance parameter, a distance parameter, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter) for, transmission Tx UE 606 to Rx UE 608 based on triggering condition (i.e. based on channel conditions, congestion level, UE location information).

With regards to dependent claims 3, 4-12, 17-21 and 23-28 the Examiner submits that these claims each relies on properly rejected claims, according the rejection of these claims are maintained.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12, 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. US 2020/0163005 A1 hereinafter Rao in view of Khoryaev et al. US 20180242190 A1 hereinafter Khoryaev.

Regarding claim 1. Rao discloses a method for wireless communications by a first user equipment (UE), comprising: 
transmitting a sidelink data transmission to a second UE via a sidelink channel, fig.7; sidelink data communication between first UE Tx-UE 606 and second RX-UE 608;  [0111]; Tx-UE 606 transmits SL data to Rx-UE 608; 
receiving, from the second UE via the sidelink channel, a sidelink channel congestion indicator, [0096], [0097] and [0111]; disclose receiving form the second UE via sidelink channel (Rx-UE 608 may send link measurement report 704 to Tx-UE 606: that is Tx-UE 606 receives link measurement report/feedback 704 from Rx-UE 608); note however it does not explicitly teach a sidelink channel congestion indicator); and 
communicating with the second UE via the sidelink channel in accordance with a sidelink operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter as the operation parameter) for transmission Tx UE 606 to Rx UE 608.
However, Rao does not explicitly disclose a sidelink channel congestion indicator;
operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE.
Khoryaev discloses a sidelink channel congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN);
operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE, [0045], [0077], [0083] and [0089]; congestion condition by adjusting transmission parameters; control congestion by for example adjusting transmission parameters (distance parameter: inter-vehicle distance is typically larger and thus the congestion may not be as high comparing to the case when average vehicle speed is low. On the other hand, in high-speed scenario the minimum safety distance also increases which may require increased communication range) to that end, see fig. 6 step 602, [0108].
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or behavior of V2X users, see [0077].

Regarding claim 2. Rao discloses, wherein communicating with the second UE via the sidelink channel comprises: 
communicating with the second UE via the sidelink channel in accordance with the sidelink operation parameter that is one or more of a retransmission number parameter, a feedback distance parameter, a distance parameter, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter) for, transmission Tx UE 606 to Rx UE 608 based on triggering condition (i.e. based on channel conditions, congestion level, UE location information), a control exclusion distance parameter, a reference signal receive power parameter, a control exclusion reference signal receive power parameter, or any combination thereof. 

Regarding claim 4. Rao does not disclose but Khoryaev discloses, further comprising: transmitting a congestion indicator configuration to the second UE via the sidelink channel, wherein the sidelink channel congestion indicator is based at least in part on the congestion indicator configuration, [0096], [0097] and [0138]: congestion indicators over the sidelink radio interface to control congestion and/or collisions on V2X spectrum resources.
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077]. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)

Regarding claim 5. Rao does not disclose but Khoryaev discloses, wherein transmitting the congestion indicator configuration comprises: transmitting the congestion indicator configuration to indicate a periodicity at which the second UE is to report the sidelink channel congestion indicator, [0041]; periodic reporting. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.) 
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 6. Rao does not disclose but Khoryaev discloses, wherein transmitting the congestion indicator configuration comprises: transmitting the congestion indicator configuration to indicate an event after detection of which the second UE is to report the [0138]; reporting specific congestion indicators; for instance, fig. 5 subsequent to UEs detecting congestion conditions configuration data and/or congestion criteria, (step 601) UE reporting or transmitting event information such as information about road works, traffic jams and ice or fog; see also [0041], [0137]-0138]. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 7. Rao does not disclose but Khoryaev discloses, wherein the sidelink channel congestion indicator is received form the second UE in accordance with a congestion indicator configuration, and wherein the first UE is configured by a network device with the congestion indicator configuration or the first UE is preconfigured with the congestion indicator configuration, [0138]; reporting specific congestion indicators; for instance, fig. 5 subsequent to UEs detecting congestion conditions configuration data and/or congestion criteria, (step 601) UE reporting or transmitting event information such as information about road works, traffic jams and ice or fog; see also [0041], [0137]-0138]. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 8. Rao does not disclose but Khoryaev discloses, wherein transmitting the sidelink data transmission comprises: transmitting the sidelink data transmission that comprises geolocation data for the first UE and one or more packet indexes of one or more packets included within the sidelink data transmission, [0138]; Geo-information transmission messages comprising control commands, configuration data and/or congestion criteria may be handled by the UE.
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 9. Rao does not disclose but Khoryaev discloses, further comprising: receiving a feedback message for the sidelink data transmission that comprises geolocation data for the second UE and an indication of one or more packets received within a time interval, wherein the communicating with the second UE via the sidelink channel is based at least in part on the feedback message, [0120] and fig. 9 the communication between different UEs over a sidelink may involve transmission and reception of sidelink messages 910. The sidelink messages may comprise information about location, velocity and acceleration of the vehicles or UEs.
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 10. Rao does not disclose but Khoryaev discloses, further comprising: adjusting the sidelink operation parameter by adjusting a feedback distance threshold based at least in part on the sidelink channel congestion indicator, wherein the communicating via the sidelink channel is based at least in part on a distance between the first UE and the second UE satisfying the adjusted feedback distance threshold, [0117]-[0118]: adjustment of congestion control of sidelink communication (step 803) based on sidelink communication; [0118]; based on UE speed ([0092] teaches that the vehicle speed may be an indirect indicator of the congestion condition) where , in high-speed scenarios the inter-vehicle distance is typically larger and thus the congestion may not be as high comparing to the case when average vehicle speed is low. On the other hand, in high-speed scenario the minimum safety distance also increases which may require increased communication range. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 11. Rao does not disclose but Khoryaev discloses further comprising: adjusting the sidelink operation parameter by adjusting one or more of a feedback distance threshold, a control exclusion range threshold, an input data rate, or any combination thereof, based at least in part on the sidelink channel congestion indicator, wherein the communicating with the second UE via the sidelink channel is based at least in part on the adjusting, [0117]-[0118]: adjustment of congestion control of sidelink communication (step 803) based on sidelink communication; [0118]; based on UE speed ([0092] teaches that the vehicle speed may be an indirect indicator of the congestion condition) where , in high-speed scenarios the inter-vehicle distance is typically larger and thus the congestion may not be as high comparing to the case when average vehicle speed is low. On the other hand, in high-speed scenario the minimum safety distance also increases which may require increased communication range. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].
 
Regarding claim 12. Rao does not disclose but Khoryaev discloses further comprising: receiving, from the second UE via the sidelink channel, a feedback message providing an indication of one or more packets received within a time interval, [0096], [0111]; 
However, Rao does not explicitly discloses generating a corrected indication of the one or more packets received within the time interval based at least in part on processing the feedback message to determine that the second UE did not receive one or more additional packets, wherein the communicating with the second UE via the sidelink channel is based at least in part on the corrected indication. 
Khoryaev discloses generating a corrected indication of the one or more packets received within the time interval based at least in part on processing the feedback message to determine that the second UE did not receive one or more additional packets, wherein the communicating with the second UE via the sidelink channel is based at least in part on the corrected indication, congestion indicators during preconfigured time (for example, location, velocity, acceleration and/or direction of travel of the vehicle or the UE), [0108] step 602 are corrected (evaluation and adjustment); the indicators and any adjustments to the behavior of the vehicle and transmission parameters that are desired in view of the indicators obtained. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled artisan to modify Rao and Khoryaev with Gupta for an in-coverage device receiving sidelink grant information to retransmit, relay, or rebroadcast sidelink grant information to sidelink devices are out of a coverage area, see Abstract. 

Regarding claim 17. Rao discloses, further comprising: receiving, from the second UE via the sidelink channel, a feedback message for the sidelink data transmission, [0096]: feedback to the Tx UE 606 is provided to control a transmission rate for transmitting the packets (e.g. packet transmission rate (by the Tx UE 606), that comprises one or more of an identifier of the first UE, a packet error rate, [0096]: control of packet transmission rate (by the Tx UE 606) packet transmission rate (thus a packet error rate) a bit rate, a feedback period start, a feedback period end, a packet identifier of a first packet received within a period, a packet identifier of a last packet received within a period, position data for the second UE, orientation 

Regarding claim 18. Rao discloses, further comprising: receiving a medium access control (MAC) control element (CE) that comprises a feedback message for the sidelink data transmission, wherein the communicating with the second UE via the sidelink channel is based at least in part on the feedback message, where [0076], [0077]; SL-RB operation status message is received in a sidelink Medium Access Control (MAC) control element (CE) sent by the authorized UE; (configuration message is received in a first sidelink MAC CE and the SL-RB operation status message is received in a second sidelink MAC CE sent by the authorized UE);  [0096]: feedback to the Tx UE 606 is provided to control a transmission rate for transmitting the packets (e.g. packet transmission rate (by the Tx UE 606). [0111]: communicating with the second UE via the sidelink channel is based at least in part on the feedback message because, Rx EU 608 transmits link measurement report (this is feedback from the second UE)  (step 702)  the Tx-UE 606 makes a bearer switch decision 706 based on measurement reports received from an Rx-UE 608.  

Regarding claim 19. Rao discloses, further comprising: receiving, from the second UE, an uplink data transmission that comprises a feedback message for the sidelink data transmission, wherein the communicating with the second UE via the sidelink channel is based at least in part on the feedback message, [0096]: feedback to the Tx UE 606 is provided to control a transmission rate for transmitting the packets (e.g. packet transmission rate (by the Tx UE 606); see also [0111]: Rx EU 608 transmits link measurement report (this is feedback from the second UE)  (step 702)  the Tx-UE 606 makes a bearer switch decision 706 based on measurement reports received from an Rx-UE 608.  

Regarding claim 20. Rao discloses, further comprising: receiving, from the second UE, a feedback message for the sidelink data transmission, [0096]: Rx UE 608 has to provide feedback to the higher layer of Tx UE 606, the feedback message comprising the sidelink channel congestion indicator, wherein the communicating with the second UE via the sidelink channel is based at least in part on the feedback message, [0096]: feedback to the Tx UE 606 is provided to control a transmission rate for transmitting the packets (e.g. packet transmission rate (by the Tx UE 606). In addition, [0111]: Rx EU 608 transmits link measurement report (this is feedback from the second UE)  (step 702)  the Tx-UE 606 makes a bearer switch decision 706 based on measurement reports received from an Rx-UE 608.  

Regarding claim 21. Rao discloses, wherein transmitting the sidelink data transmission comprises: transmitting the sidelink data transmission as a connectionless sidelink multicast data transmission, [0050]; sidelink multicast; and [0095]; that transmissions are without a connection between Tx UE 606 and Rx UEs 608.

Regarding claim 22. Rao discloses A method for wireless communications by a first user equipment (UE), comprising: 
fig.7; sidelink data communication between first UE Tx-UE 606 and second RX-UE 608;  [0111]; Tx-UE 606 transmits SL data to Rx-UE 608; 
transmitting, to the second UE via the sidelink channel, a sidelink channel congestion indicator, [0096], [0097] and [0111]; disclose receiving form the second UE via sidelink channel (Rx-UE 608 may send link measurement report 704 to Tx-UE 606: that is Tx-UE 606 receives link measurement report/feedback 704 from Rx-UE 608); note however it does not explicitly teach a sidelink channel congestion indicator); and 
communicating with the second UE via the sidelink channel in accordance with a sidelink operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator transmitted to the second UE, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter as the operation parameter) for transmission Tx UE 606 to Rx UE 608.
However, Rao does not explicitly disclose a sidelink channel congestion indicator;
operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator transmitted to the second UE.
Khoryaev discloses a sidelink channel congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.);
[0045], [0077] and [0089]; congestion condition by adjusting transmission parameters; control congestion by for example adjusting transmission parameters (distance parameter: inter-vehicle distance is typically larger and thus the congestion may not be as high comparing to the case when average vehicle speed is low. On the other hand, in high-speed scenario the minimum safety distance also increases which may require increased communication range), see fig. 6 step 602, [0108].
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or behavior of V2X users, see [0077].
 
Regarding claim 23. Rao discloses, wherein communicating with the second UE via the sidelink channel comprises: communicating with the second UE via the sidelink channel in accordance with the sidelink operation parameter that is one or more of a retransmission number parameter, a feedback distance parameter, a distance parameter, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter) for, transmission Tx UE 606 to Rx UE 608 based on triggering condition (i.e. based on channel conditions, congestion level, UE location information), a control exclusion distance parameter, a reference signal receive power parameter, a control exclusion reference signal receive power parameter, or any combination thereof. 

Regarding claim 24. Rao discloses, wherein communicating with the second UE via the sidelink channel comprises: monitoring for a retransmission of the sidelink data transmission from the second UE via the sidelink channel based at least in part on the sidelink operation parameter, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter) for, transmission Tx UE 606 to Rx UE 608 based on triggering condition (i.e. based on channel conditions, congestion level, UE location information). 

Regarding claim 25. Rao does not disclose but Khoryaev discloses, further comprising: receiving a congestion indicator configuration from the second UE via the sidelink channel, wherein the sidelink channel congestion indicator is transmitted to the second UE based at least in part on the congestion indicator configuration, [0096], [0097] and [0138]: congestion indicators over the sidelink radio interface to control congestion and/or collisions on V2X spectrum resources. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 26. Rao does not disclose but Khoryaev discloses, wherein receiving the congestion indicator configuration comprises: receiving the congestion indicator configuration that indicates a periodicity at which the first UE is to report the sidelink channel congestion indicator, [0041]; periodic reporting. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)

Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 27. Rao does not disclose but Khoryaev discloses, wherein receiving the congestion indicator configuration comprises: receiving the congestion indicator configuration that indicates an event after detection of which the first UE is to report the sidelink channel congestion indicator, [0138]; reporting specific congestion indicators; for instance, fig. 5 subsequent to UEs detecting congestion conditions configuration data and/or congestion criteria, (step 601) UE reporting or transmitting event information such as information about road works, traffic jams and ice or fog; see also [0041], [0137]-0138]. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 28. Rao does not disclose but Khoryaev discloses, wherein the sidelink channel congestion indicator is transmitted to the second UE in accordance with a congestion indicator configuration, and wherein the first UE is configured by a network device with the congestion indicator configuration or the first UE is preconfigured with the congestion indicator configuration, [0138]; reporting specific congestion indicators; for instance, fig. 5 subsequent to UEs detecting congestion conditions configuration data and/or congestion criteria, (step 601) UE reporting or transmitting event information such as information about road works, traffic jams and ice or fog; see also [0041], [0137]-0138]. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].
 
Regarding claim 29. Rao does not disclose but Khoryaev discloses An apparatus for wireless communications by a first user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
transmit a sidelink data transmission to a second UE via a sidelink channel, fig.7; sidelink data communication between first UE Tx-UE 606 and second RX-UE 608; [0111]; Tx-UE 606 transmits SL data to Rx-UE 608; 
receive, from the second UE via the sidelink channel, a sidelink channel congestion indicator, [0096], [0097] and [0111]; disclose receiving form the second UE via sidelink channel (Rx-UE 608 may send link measurement report 704 to Tx-UE 606: that is Tx-UE 606 receives link measurement report/feedback 704 from Rx-UE 608); note however it does not explicitly teach a sidelink channel congestion indicator); and 
communicate with the second UE via the sidelink channel in accordance with a sidelink operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter as the operation parameter) for transmission Tx UE 606 to Rx UE 608.
However, Rao does not explicitly disclose a sidelink channel congestion indicator;
operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE.
Khoryaev discloses a sidelink channel congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.);
operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE, [0045], [0077] and [0089]; congestion condition by adjusting transmission parameters; control congestion by for example adjusting transmission parameters (distance parameter: inter-vehicle distance is typically larger and thus the congestion may not be as high comparing to the case when average vehicle speed is low. On the other hand, in high-speed scenario the minimum safety distance also increases which may require increased communication range), see fig. 6 step 602, [0108].
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or behavior of V2X users, see [0077].

Regarding claim 30. An apparatus for wireless communications by a first user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: monitor a sidelink channel for a sidelink data transmission from a second UE, fig.7; sidelink data communication between first UE Tx-UE 606 and second RX-UE 608; [0111]; Tx-UE 606 transmits SL data to Rx-UE 608; 
transmit, to the second UE via the sidelink channel, a sidelink channel congestion indicator, [0096], [0097] and [0111]; disclose receiving form the second UE via sidelink channel (Rx-UE 608 may send link measurement report 704 to Tx-UE 606: that is Tx-UE 606 receives link measurement report/feedback 704 from Rx-UE 608); note however it does not explicitly teach a sidelink channel congestion indicator); and 
communicate with the second UE via the sidelink channel in accordance with a sidelink operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator transmitted to the second UE, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter as the operation parameter) for transmission Tx UE 606 to Rx UE 608.
However, Rao does not explicitly disclose a sidelink channel congestion indicator;
operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator transmitted to the second UE.
Khoryaev discloses a sidelink channel congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.);
operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator transmitted to the second UE, [0045], [0077] and [0089]; congestion condition by adjusting transmission parameters; control congestion by for example adjusting transmission parameters (distance parameter: inter-vehicle distance is typically larger and thus the congestion may not be as high comparing to the case when average vehicle speed is low. On the other hand, in high-speed scenario the minimum safety distance also increases which may require increased communication range), see fig. 6 step 602, [0108].
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or behavior of V2X users, see [0077].

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. US 2020/0163005 A1 hereinafter Rao in view of Khoryaev et al. US 20180242190 A1 hereinafter Khoryaev and further in view of Gupta et al. US 2018/0035448 A1 hereinafter Gupta.

Regarding claim 3. Rao as modified with Khoryaev does not disclose but Gupta et al. US 20180035448 A1 hereinafter Gupta discloses, wherein communicating with the second UE via the sidelink channel comprises: retransmitting the sidelink data transmission to the second UE via the sidelink channel based at least in part on the sidelink operation parameter, see [0118]; UE.sub.B may utilize its communication circuit 440 to retransmit, relay, or broadcast the sidelink grant information in a DSS (a first sidelink handshake signal) to UE.sub.A; see also fig. 19; [0121]; UE.sub.A, UE.sub.B may utilize its communication circuit 440 to retransmit, relay, or broadcast the sidelink grant information in a DSS (a first sidelink handshake signal) to UE.sub.A and/or other associated OoC devices.
Therefore, it would have been obvious to an ordinary skilled artisan to modify Rao and Khoryaev with Gupta for an in-coverage device receiving sidelink grant information to retransmit, relay, or rebroadcast sidelink grant information to sidelink devices are out of a coverage area, see Abstract. 
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13.  The claim requires features that are not disclosed in art; following that both a first feedback message for the sidelink data transmission from the second UE and at least a second feedback message from at least a third UE, a determination of aggregate feedback based at least in part on the first feedback message and at least the second feedback message.
In addition it is further required adjusting the sidelink operation parameter based at least in part on the aggregate feedback, wherein the communicating with the second UE via the sidelink channel is based at least in part on the adjusting. 

Regarding claim 14, no prior art discloses the features that 
receiving, via the sidelink channel, a first feedback message for the sidelink data transmission from the second UE and at least a second feedback message from at least a third UE; determining an aggregate multicast packet error rate, an aggregate multicast bit rate, or both, at a plurality of different distances based at least in part on the first feedback message and at least the second feedback message; and adjusting the sidelink operation parameter based at least in part on the aggregate multicast packet error rate, the aggregate multicast bit rate, or both, wherein the communicating with the second UE via the sidelink channel is based at least in part on the adjusting. 

Regarding claim 15. No prior art discloses the features that: receiving a combined feedback package from the second UE that comprises a first feedback message corresponding to the sidelink data transmission and second feedback message for at least one additional wireless device; and parsing the first feedback message from the combined feedback package, wherein the communicating with the second UE via the sidelink channel is based at least in part on the first feedback message. 
Claim 16 depends rom claim 15.

Publication US 2020/0106500 A1 to Noh et al. discloses sidelink groupcast transmission, performed by a transmitting terminal, may comprise configuring a first feedback resource located at a first time point and a second feedback resource located at a later time point than adjusting the sidelink operation parameter based at least in part on the aggregate feedback, wherein the communicating with the second UE via the sidelink channel is based at least in part on the adjusting.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/10/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414